              Case 19-10289-LSS   Doc 2853-3    Filed 01/27/21   Page 1 of 4




                                     EXHIBIT C

                              Financial Projections - ITI




US-DOCS\120811663.4
               Case 19-10289-LSS             Doc 2853-3        Filed 01/27/21          Page 2 of 4




                            Financial Projections: Imerys Talc Italy S.p.A.
Introduction
       Imerys Talc Italy S.p.A. (“ITI”), with the assistance of its restructuring, legal, and financial
advisors, has prepared these projections (the “Financial Projections”). The Financial Projections
should be read in connection with the assumptions and qualifications as described herein and in
the Disclosure Statement.1 The Financial Projections represent management’s estimate of the
statements of income and simplified statements of cash flows forecasted over the period from 2020
through 2023 (the “Projection Period”).
Accounting Policies
        The Financial Projections have been prepared by management using accounting policies
that are generally consistent with those applied in ITI’s internally reported financial statements.
The below projected financial information was not, however, prepared with a view toward
compliance with guidelines established by the American Institute of Certified Public Accountants,
the Financial Accounting Standards Board or the rules and regulations of the Securities &
Exchange Commission. The below Financial Projections have been disclosed to – but not been
examined or compiled by – independent auditors.


Projected Income Statement
($ in thousands)

Fiscal Year Ending December 31                                     2020     2021     2022     2023
                                                               Forecast Forecast Forecast Forecast
Sales                                                            22,519   18,450   17,769   17,161
 Growth YoY                                                      10.4% (18.1)%     (3.7)%  (3.4)%

Variable Costs                                                   (8,150)     (6,787)     (6,508)     (6,284)
Fixed Costs                                                      (8,860)     (8,226)     (8,386)     (8,550)
Gross Margin                                                       5,510       3,437       2,875       2,327
  Gross Margin %                                                  24.5%       18.6%       16.2%       13.6%

Total Overhead                                                     (366)       (358)       (361)       (365)
Current Operating Income                                           5,143       3,079       2,513       1,962
 Current Operating Income %                                       22.8%       16.7%       14.1%       11.4%




1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Ninth
Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under
Chapter 11 of the Bankruptcy Code (as may be amended from time to time, the “Plan”).


US‐DOCS\120910945.1
               Case 19-10289-LSS          Doc 2853-3   Filed 01/27/21       Page 3 of 4




Projected Statement of Cash Flows
($ in thousands)

Fiscal Year Ending December 31                             2020     2021     2022     2023
                                                       Forecast Forecast Forecast Forecast
Current Operating Income                                  5,143    3,079    2,513    1,962

Depreciation                                              1,072       878        887        896
Depreciation ‐ Overburden assets                            572       456        435        418
National income tax on current operating income         (1,440)     (862)      (704)      (549)
Operating Cash Flow                                       5,346     3,552      3,132      2,727

Maintenance CapEx                                         (130)     (130)       (130)     (130)
Growth CapEx (Overburden assets)                          (478)     (478)       (478)     (478)
Capital Expenditures                                      (959)     (609)       (609)     (609)

Change in Working Capital                                 (179)     (179)       (179)     (179)

Free Operating Cash Flow                                  4,208     2,763      2,344      1,938

Note: EUR/USD FX rate as of November 31, 2020

Summary of Significant Assumptions
        The Financial Projections are based on numerous assumptions regarding the anticipated
future operating performance of ITI, general business and economic conditions, and other factors.
Most of these assumptions are beyond the control of ITI and its management. Therefore, although
the Financial Projections are necessarily presented with numerical specificity, the actual results
achieved during the Projection Period will vary from the projected result. Although management
believes the assumptions underlying the Financial Projections, when considered on an overall
basis, are reasonable in light of current circumstances, actual results may differ subject to market
conditions and changes to the input costs.
Revenue and Operating Expenses
Revenues
         The Financial Projections assume sales decrease at a compound annual growth rate of
8.7% during the Projection Period. This decrease over the Projection Period is primarily driven
by lower volumes – in terms of Dry Metric Tonne (“DMT”) – on specialties (in particular
pharmaceutical – premium products with higher €/DMT value – and chewing gum industries),
personal care products, and intercompany sales (mostly due to sales on North American market
and to the opening of a new talc mine in the Slovak Republic that will absorb Imerys Talc Austria
GmbH intercompany volumes). These Financial Projections take into consideration various
factors, including modest actions on pricing per DMT (+1% year on year, substantially aligned


US‐DOCS\120910945.1
               Case 19-10289-LSS       Doc 2853-3       Filed 01/27/21     Page 4 of 4




with fundamental Italian inflation outlook), market dynamics, product mix (both volumes and
pricing), as well as different sales initiatives. However, the projections do not include any
corrective actions taken by management to offset expected volume declines. While not included
in the revenue projections, management has identified initiatives that would favorably impact the
current Financial Projections. Examples of these initiatives include new products that will increase
volumes within the food market, and capital investments (e.g., packing machine and dryer) that
will increase throughput volumes for pharmaceutical and cosmetic markets.
Variable Costs
       Variable costs mainly include raw materials, consumables, freight costs, utilities, and
overburden costs (capitalized cost incurred when removing waste rock in order to access the
mineral deposit/ore and amortized over the expected remaining life of the mine) and were forecast
primarily based on historical trends and margins.
Total Fixed Costs
        Fixed costs primarily represent personnel expenses, cleaning, maintenance and repair
costs, external services, and direct depreciation. Such costs were projected to increase based on
either historical levels growing at approximately 1% year over year or, as per labor cost, at a higher
2.5% per year in order to reflect the National Collective Bargaining Employment Contract renewal
recently negotiated with certain unions. As anticipated, the Financial Projections – even
considering a reduction in sales volume over the Projection Period – do not envisage any cost
savings initiatives that might partially or totally offset the margin erosion.
Overheads
       Overheads mostly include Selling and Marketing Expenses and were forecast assuming a
1% increase per year.
Income Tax on Current Operating Income
       The Financial Projections assume income tax expenses at an average tax rate of 29%
applied to Current Operating Income.
Capital Expenditures
        Projected capital expenditures are forecast based on management's estimated investments
required to support the business. Such expenditures include maintenance, growth and overburden
capital expenditures. In addition, management is evaluating revisions to their 3-year capital
expenditure plan, and may include new investments not factored into these Financial Projections.
Those investments include geological exploration designed to lengthening the life of the mine, an
advanced packing machine and a dryer. The equipment under consideration would improve the
efficiency of operations, and offset potential negative sales trends in pharmaceutical and personal
care products.
Working Capital
       The Financial Projections assume a flat working capital absorption over the Projection
Period. Please note that ITI has approximately $21.9M in receivables from Imerys Talc Europe
as of October 2020.



US‐DOCS\120910945.1
